DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, it recites “A method of wirelessly transmitting power via electric field coupling, the method comprising: converting, at the multi-phase radio-frequency (RF) converter of the transmitter of claim 1” and depends from Claim 1 which recites “A transmitter comprising a multi-phase radio-frequency (RF) converter…; and a multi-phase resonator”.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).
Regarding Claims 18-20, they depend from Claim 17 and are also rejected for the reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. US 2011/0042063, in view of McAllister US 6,104,913.
Regarding Claim 1, Diehl teaches a transmitter (fig. 8) comprising: 
a multi-phase radio-frequency (RF) converter (75, fig. 8) configured to output multiple sinusoidal RF power signals (refer to [0074]); and 
a multi-phase resonator (80, fig. 8) configured to receive the multiple sinusoidal RF power signals and resonate multiple inductors and capacitive electrodes (81 and 82, fig. 8) at a resonant frequency at multiple phases to transfer power via resonant electric field coupling (refer to [0074]).  Diehl is silent regarding the multi-phase radio-frequency (RF) converter outputting sinusoidal RF power signals.
McAllister teaches outputting sinusoidal RF power signals (The resonant tank circuit produces a clean sine wave output from a square wave input, minimizing RF harmonics, and boosts the output voltage in proportion to the Q of the tank, refer to col. 4, lines 50-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conversion as taught by . 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. US 2011/0042063, in view of McAllister US 6,104,913, and in further view of Takayama et al. US 2018/0005752.
Regarding Claim 2, the combination of Diehl and McAllister teaches all of the limitations of Claim 1 above however is silent wherein the capacitive electrodes are multi-fold rotationally symmetric.
Takayama teaches wherein the capacitive electrodes are multi-fold rotationally symmetric (figs. 7A-8B and refer to [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrodes as taught by Takayama with the transmitter of the combination of Diehl and McAllister in order to increase the efficiency of the transmitter. 
Regarding Claim 3, the combination of Diehl and McAllister, and Takayama teaches all of the limitations of Claim 2 above and further teaches wherein an axis of the multi-fold rotational symmetry is normal to a major face of the capacitive electrodes about a centre of curvature of the capacitive electrodes (figs. 7A-8B and refer to [0055] of Takayama).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. US 2011/0042063, in view of McAllister US 6,104,913, and in further view of Leung et al. US 2018/0054138.
Regarding Claim 4, the combination of Diehl and McAllister teaches all of the limitations of Claim 1 above however is silent wherein the multi-phase RF converter comprises a multi-phase RF inverter comprising multiple transistors, each transistor electrically connected to an inductor of the multi-phase transmit resonator.
Leung teaches wherein the multi-phase RF converter comprises a multi-phase RF inverter comprising multiple transistors, each transistor electrically connected to an inductor of the multi-phase transmit resonator (refer to [0031] of Leung).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Leung with the transmitter of the combination of Diehl and McAllister in order to increase the efficiency of the transmitter. 
Regarding Claim 5, the combination of Diehl and McAllister teaches all of the limitations of Claim 1 above however is silent wherein the multi-phase transmit resonator  is balanced.
Leung teaches wherein the multi-phase transmit resonator  is balanced (refer to [0023] of Leung).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Leung with the transmitter of the combination of Diehl and McAllister in order to increase the efficiency of the transmitter. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Polu et al. US 2015/0380946, in view of Lee et al. US 2015/0318710.
Regarding Claim 6, Polu teaches a receiver (40, fig. 1) comprising: 
a multi-phase resonator (48, fig. 1) comprising multiple inductors (52, fig. 1) and capacitive electrodes (50, fig. 1)  configured to resonate at a resonant frequency to extract power via resonant electric field coupling and output a sinusoidal radio-frequency (RF) power signal (refer to [0043]-[0044]), 
wherein the multiple inductors and capacitive electrodes resonate at a phase (refer to [0046]); and 
a rectifier (46, fig. 1) configured to receive the sinusoidal RF power signal and output a direct current (DC) power signal (refer to [0044]).
Polu however is silent regarding outputting multiple signals, wherein the multiple inductors and capacitive electrodes resonate at multiple phases and multi-phase rectifier receiving the multiple sinusoidal RF power signals.
Lee teaches outputting multiple signals (A, B, and C, 360, fig. 8), wherein the multiple inductors and capacitive electrodes resonate at multiple phases and multi-phase rectifier (330, fig. 8) receives the multiple sinusoidal RF power signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by
Lee with the receiver of Polu in order to increase the output range of signals that can be used for power transfer. 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Polu et al. US 2015/0380946, in view of Lee et al. US 2015/0318710, and in further view of Takayama et al. US 2018/0005752.
Regarding Claim 7, the combination of Polu and Lee teaches all of the limitations of Claim 6 above however is silent wherein the capacitive electrodes are multi-fold rotationally symmetric.
Takayama teaches wherein the capacitive electrodes are multi-fold rotationally symmetric (figs. 7A-8B and refer to [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrodes as taught by Takayama with the receiver of the combination of Polu and Lee in order to increase the efficiency of the receiver. 
Regarding Claim 8, the combination of Polu, Lee and Takayama teaches all of the limitations of Claim 7 above and further teaches wherein an axis of the multi-fold rotational symmetry is normal to a major face of the capacitive electrodes about a centre of curvature of the capacitive electrodes (figs. 7A-8B and refer to [0055] of Takayama).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Polu et al. US 2015/0380946, in view of Lee et al. US 2015/0318710, and in further view of Leung et al. US 2018/0054138.
Regarding Claim 9, the combination of Polu and Lee teaches all of the limitations of Claim 6 above and further teaches wherein the multi-phase rectifier 
Leung teaches wherein the multi-phase rectifier comprises multiple pairs of diodes, each pair of diodes electrically connected to an inductor of the multi-phase receive resonator ([0033] of Leung).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Leung with the receiver of the combination of Polu and Lee in order to increase the efficiency of the receiver. 
Regarding Claim 10, the combination of Polu and Lee teaches all of the limitations of Claim 6 above and further teaches wherein the multi-phase receive resonator is balanced.
Leung teaches wherein the multi-phase receive resonator is balanced (refer to [0023] of Leung).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Leung with the receiver of the combination of Polu and Lee in order to increase the efficiency of the receiver. 

Claims 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. US 2011/0042063, in view of McAllister US 6,104,913, in view of Polu et al. US 2015/0380946, and in view of Lee et al. US 2015/0318710.
Regarding Claims 11 and 17, Diehl teaches a transmitter (fig. 8) comprising: 

a multi-phase resonator (80, fig. 8) configured to receive the multiple sinusoidal RF power signals and resonate multiple inductors and capacitive electrodes (81 and 82, fig. 8) at a resonant frequency at multiple phases to transfer power via resonant electric field coupling (refer to [0074]).  Diehl is silent regarding the multi-phase radio-frequency (RF) converter outputting sinusoidal RF power signals.
McAllister teaches outputting sinusoidal RF power signals (The resonant tank circuit produces a clean sine wave output from a square wave input, minimizing RF harmonics, and boosts the output voltage in proportion to the Q of the tank, refer to col. 4, lines 50-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conversion as taught by McAllister with the transmitter of Diehl in order to use an additional type of signal. 
The combination of Diehl and McAllister are silent regarding a receiver comprising: a multi-phase resonator comprising multiple inductors and capacitive electrodes configured to resonate at a resonant frequency to extract power via resonant electric field coupling and output a sinusoidal radio-frequency (RF) power signal, wherein the multiple inductors and capacitive electrodes resonate at a phase; and a rectifier configured to receive the sinusoidal RF power signal and output a direct current (DC) power signal.
Polu teaches a receiver (40, fig. 1) comprising: 
a multi-phase resonator (48, fig. 1) comprising multiple inductors (52, fig. 1) and 
wherein the multiple inductors and capacitive electrodes resonate at a phase (refer to [0046]); and 
a rectifier (46, fig. 1) configured to receive the sinusoidal RF power signal and output a direct current (DC) power signal (refer to [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by
Lee with the system of the combination of Diehl and McAllister in order to transfer power. 
Polu however is silent regarding outputting multiple signals, wherein the multiple inductors and capacitive electrodes resonate at multiple phases and multi-phase rectifier receiving the multiple sinusoidal RF power signals.
Lee teaches outputting multiple signals (A, B, and C, 360, fig. 8), wherein the multiple inductors and capacitive electrodes resonate at multiple phases and multi-phase rectifier (330, fig. 8) receives the multiple sinusoidal RF power signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by
Lee with the system of the combination of Diehl, McAllister, and Polu in order to use the power received to power a load. 
Regarding Claim 16, the combination of Diehl, McAllister, Polu, and Lee teaches all of the limitations of Claim 11 above and further teaches wherein the multi-
Regarding Claim 18, the combination of Diehl, McAllister, Polu, and Lee teaches all of the limitations of Claim 11 above and further teaches all of the limitations of Claim 17 above and further teaches comprising: outputting received sinusoidal RF power signals to the multi-phase rectifier of the receiver; and rectifying the received sinusoidal RF power signals to a rectified signal (refer to [0044] of Polu).
Regarding Claim 19, the combination of Diehl, McAllister, Polu, and Lee teaches all of the limitations of Claim 11 above and further teaches all of the limitations of Claim 17 above and further teaches wherein resonating the transmit inductor and capacitive electrode pair comprises: resonating the pair at a resonant frequency of the multi-phase resonator of the transmitter (refer to [0043] of Polu).
Regarding Claim 20, the combination of Diehl, McAllister, Polu, and Lee teaches all of the limitations of Claim 11 above and further teaches all of the limitations of Claim 17 above and further teaches wherein resonating the transmit inductor and capacitive electrode pair comprises resonating an ith transmit inductor and capacitive electrode pair at an (i-1)*360/n, where n is a number of sinusoidal RF power signals (refer to [0055] of Polu).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. US 2011/0042063, in view of McAllister US 6,104,913, in view of Polu et al. US 2015/0380946, in view of Lee et al. US 2015/0318710, and in further view of Takayama et al. US 2018/0005752.
Regarding Claim 12, the combination of Diehl, McAllister, Polu, and Lee teaches all of the limitations of Claim 11 above, however is silent regarding at least one of: wherein the transmit capacitive electrodes are multi-fold rotationally symmetric, and wherein the receive capacitive electrodes are multi-fold rotationally symmetric.
Takayama teaches at least one of: wherein the transmit capacitive electrodes are multi-fold rotationally symmetric, and wherein the receive capacitive electrodes are multi-fold rotationally symmetric (figs. 7A-8B and refer to [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrodes as taught by Takayama with the system of the combination of Diehl, McAllister, Polu, and Lee in order to increase the efficiency of the system. 
Regarding Claim 13, the combination of Diehl, McAllister, Polu, Lee, and Takayama teaches all of the limitations of Claim 12 above and further teaches wherein an axis of the multi-fold rotational symmetry is normal to a major face of the capacitive electrodes about a centre of curvature of the capacitive electrodes (figs. 7A-8B and refer to [0055]).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. US 2011/0042063, in view of McAllister US 6,104,913, in view of Polu et al. US 2015/0380946, in view of Lee et al. US 2015/0318710, and in further view of Leung et al. US 2018/0054138.
Regarding Claim 14, the combination of Diehl, McAllister, Polu, and Lee teaches all of the limitations of Claim 11 above, however is silent wherein the multi-phase RF converter comprises a multi-phase RF inverter comprising multiple transistors, each transistor electrically connected to an inductor of the multi-phase transmit resonator.
Leung teaches wherein the multi-phase RF converter comprises a multi-phase RF inverter comprising multiple transistors, each transistor electrically connected to an inductor of the multi-phase transmit resonator (refer to [0031] of Leung).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Leung with the system of the combination of Diehl, McAllister, Polu, and Lee in order to increase the efficiency of the system. 
Regarding Claim 15, the combination of Diehl, McAllister, Polu, and Lee teaches all of the limitations of Claim 11 above and further teaches wherein at least one of the multi-phase transmit resonator is balanced, and the multi-phase receive resonator is balanced.
Leung teaches wherein at least one of the multi-phase transmit resonator is balanced, and the multi-phase receive resonator is balanced (refer to [0023] of Leung).
Therefore, it would have been obvious to one of ordinary skill in the art before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        14 June 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836